Exhibit 10.1

 

 

REGISTRATION RIGHTS AGREEMENT

Dated as of July 1, 2014

by and among

REGENCY ENERGY PARTNERS LP,

REGENCY ENERGY FINANCE CORP.,

THE GUARANTORS LISTED ON SCHEDULE I HERETO

and

BARCLAYS CAPITAL INC.

 

 



--------------------------------------------------------------------------------

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of July 1, 2014, by and among Regency Energy Partners LP, a Delaware limited
partnership (the “Partnership”), Regency Energy Finance Corp., a Delaware
corporation (“Finance Corp.” and, together with the Partnership, the “Issuers”),
the guarantors listed on Schedule I hereto (the “Guarantors”) and Barclays
Capital Inc. (the “Dealer-Manager”).

This Agreement is made pursuant to the Dealer-Manager Agreement, dated April 2,
2014 (the “Dealer-Manager Agreement”), by and among the Issuers, the Guarantors
and the Dealer-Manager. Under the Dealer-Manager Agreement, the Dealer-Manager
has agreed to act as dealer-manager in connection with the Issuers’ (a) offer to
exchange the outstanding 8  3⁄8% Senior Notes due June 1, 2019 (the “Old Notes”)
of Eagle Rock Energy Partners, L.P., a Delaware limited partnership (“Eagle Rock
Energy”), and Eagle Rock Finance Corp., a Delaware corporation and wholly owned
subsidiary of Eagle Rock Energy (“Eagle Rock Finance” and, together with Eagle
Rock Energy, “Eagle Rock”), for an equal aggregate principal amount of newly
issued 8 3/8% Senior Notes due June 1, 2019 of the Issuers (the “Initial Notes”)
issued pursuant to the terms of that certain Indenture (the “Indenture”), dated
as of July 1, 2014, among the Issuers, the Guarantors and Wells Fargo Bank,
National Association, as trustee (the “Trustee”), and (b) related solicitation
of consents from holders of the Old Notes to certain amendments to that certain
Indenture dated May 27, 2011 among Eagle Rock, the guarantors named therein and
U.S. Bank National Association, as trustee, under which the Old Notes were
issued, as set forth in the Offer to Exchange, dated April 2, 2014, as amended
and supplemented as of the date hereof, related thereto.

The execution and delivery of this Agreement is a condition to the obligations
of the Dealer-Manager set forth in Section 10(o) of the Dealer-Manager
Agreement.

The parties hereby agree as follows:

SECTION 1. DEFINITIONS

As used in this Agreement, the following capitalized terms shall have the
following meanings:

Act: The Securities Act of 1933, as amended, and the rules and regulations of
the Commission promulgated thereunder.

Affiliate: As defined in Rule 144 of the Act.

Agreement: As defined in the preamble hereof.

Broker-Dealer: Any broker or dealer registered under the Exchange Act.

Business Day: Any day other than a Saturday, a Sunday or a day on which banking
institutions in the City of New York or at a place of payment are authorized by
law, regulation or executive order to remain closed.

Closing Date: The date hereof.



--------------------------------------------------------------------------------

Commission: The Securities and Exchange Commission.

Consummate: An Exchange Offer shall be deemed “Consummated” for purposes of this
Agreement upon the occurrence of (a) the filing and effectiveness under the Act
of the Exchange Offer Registration Statement relating to the Exchange Notes to
be issued in the Exchange Offer, (b) the maintenance of such Exchange Offer
Registration Statement continuously effective and the keeping of the Exchange
Offer open for a period not less than the period required pursuant to
Section 3(b) hereof, and (c) the delivery by the Issuers to the Registrar under
the Indenture of Exchange Notes in the same aggregate principal amount as the
aggregate principal amount of Initial Notes tendered by Holders thereof pursuant
to the Exchange Offer.

Consummation Deadline: As defined in Section 3(b) hereof.

Dealer-Manager: As defined in the preamble hereof.

Dealer-Manager Agreement: As defined in the preamble hereof.

Eagle Rock: As defined in the preamble hereof.

Eagle Rock Energy: As defined in the preamble hereof.

Eagle Rock Finance: As defined in the preamble hereof.

Effectiveness Deadline: As defined in Section 3(a) hereof.

Exchange Act: The Securities Exchange Act of 1934, as amended, and the rules and
regulations of the Commission promulgated thereunder.

Exchange Notes: The Issuers’ 8  3⁄8% Senior Notes due June 1, 2019 to be issued
pursuant to the Indenture: (i) in the Exchange Offer or (ii) as contemplated by
Section 4 hereof.

Exchange Offer: The exchange and issuance by the Issuers of a principal amount
of Exchange Notes (which shall be registered pursuant to the Exchange Offer
Registration Statement) equal to the outstanding principal amount of Initial
Notes that are validly tendered and not withdrawn by such Holders in connection
with such exchange and issuance.

Exchange Offer Registration Statement: The Registration Statement relating to
the Exchange Offer, including the related Prospectus.

Finance Corp.: As defined in the preamble hereof.

Free Writing Prospectus: Each offer to sell or solicitation of an offer to buy
the Initial Notes or the Exchange Notes that would constitute a “free writing
prospectus” as defined in Rule 405 under the Act, prepared by or on behalf of
the Issuers or used or referred to by the Issuers in connection with the sale of
the Initial Notes or the Exchange Notes.

Guarantors: As defined in the preamble hereof.

Holder: As defined in Section 2 hereof.

 

2



--------------------------------------------------------------------------------

indemnified party: As defined in Section 8(c) hereof.

indemnifying party: As defined in Section 8(c) hereof.

Indenture: As defined in the preamble hereof.

Initial Notes: As defined in the preamble hereof.

Interest Payment Date: As defined in the Initial Notes and Exchange Notes.

Issuers: As defined in the preamble hereof.

Old Notes: As defined in the preamble hereof.

Partnership: As defined in the preamble hereof.

Person: Any individual, corporation, partnership, joint venture, association,
joint-stock company, trust, unincorporated organization, limited liability
company or government or other entity.

Prospectus: The prospectus included in a Registration Statement at the time such
Registration Statement is declared effective, as amended or supplemented by any
prospectus supplement and by all other amendments thereto, including
post-effective amendments, and all material incorporated by reference into such
Prospectus.

Recommencement Date: As defined in Section 6(d) hereof.

Registrar: As defined in the Indenture.

Registration Default: As defined in Section 5 hereof.

Registration Statement: Any registration statement of the Issuers and the
Guarantors relating to (a) an offering of Exchange Notes pursuant to an Exchange
Offer or (b) the registration for resale of Transfer Restricted Securities
pursuant to the Shelf Registration Statement, in each case, (i) that is filed
pursuant to the provisions of this Agreement, (ii) including the Prospectus
included therein, and (iii) including all amendments and supplements thereto
(including post-effective amendments) and all exhibits and material incorporated
by reference therein.

Rule 144: Rule 144 promulgated under the Act.

Shelf Effectiveness Deadline: As defined in Section 4(a) hereof.

Shelf Registration Statement: As defined in Section 4(a) hereof.

Special Interest: As defined is Section 5 hereof.

Suspension Notice: As defined in Section 6(d) hereof.

 

3



--------------------------------------------------------------------------------

Suspension Rights: As defined in Section 6(c)(i) hereof.

TIA: The Trust Indenture Act of 1939 (15 U.S.C. Section 77aaa-77bbbb) as in
effect on the date of the Indenture.

Transfer Restricted Securities: Each Initial Note until the earliest to occur of
(a) the date on which such Initial Note has been exchanged in the Exchange Offer
by a Person other than a Broker-Dealer for an Exchange Note entitled to be
resold to the public by the Holder thereof without complying with the prospectus
delivery requirements of the Act, (b) following the exchange by a Broker-Dealer
in the Exchange Offer of an Initial Note for an Exchange Note, the date on which
such Exchange Note is sold to a purchaser who receives from such Broker-Dealer
on or prior to the date of such sale a copy of the Prospectus contained in the
Exchange Offer Registration Statement, (c) the date on which such Initial Note
has been effectively registered under the Act and disposed of in accordance with
the Shelf Registration Statement (and the purchasers thereof have been issued
Exchange Notes), or (d) the date on which such Initial Note is distributed to
the public pursuant to Rule 144.

Trustee: As defined in the preamble hereof.

SECTION 2. HOLDERS

A Person is deemed to be a holder of Transfer Restricted Securities (each, a
“Holder”) whenever such Person owns Transfer Restricted Securities.

SECTION 3. REGISTERED EXCHANGE OFFER

(a) The Issuers and the Guarantors shall use all commercially reasonable efforts
to (i) cause the Exchange Offer Registration Statement to be filed with the
Commission, (ii) cause such Exchange Offer Registration Statement to become
effective no later than 365 days after the Closing Date (such 365th day being
the “Effectiveness Deadline”), (iii) in connection with the foregoing, (A) file
all pre-effective amendments to such Exchange Offer Registration Statement as
may be necessary in order to cause it to become effective, (B) file, if
applicable, a post-effective amendment to such Exchange Offer Registration
Statement, and (C) cause all necessary filings, if any, in connection with the
registration and qualification of the Exchange Notes to be made under the Blue
Sky laws of such jurisdictions as are necessary to permit Consummation of the
Exchange Offer, and (iv) unless the Exchange Offer shall not be permitted by
applicable law or Commission policy (after the procedures set forth in
Section 6(a)(i) below have been complied with), upon the declaration of
effectiveness by the Commission of such Exchange Offer Registration Statement,
commence and Consummate the Exchange Offer. The Exchange Offer shall be on the
appropriate form permitting (1) registration of the Exchange Notes to be offered
in exchange for the Initial Notes that are Transfer Restricted Securities and
(2) resales of Exchange Notes by Broker-Dealers that tendered into the Exchange
Offer Initial Notes that such Broker-Dealer acquired for its own account as a
result of market-making activities or other trading activities (other than
Initial Notes acquired directly from the Issuers or any of their Affiliates) as
contemplated by Section 3(c) below.

(b) The Issuers and the Guarantors shall use all commercially reasonable efforts
to cause the Exchange Offer Registration Statement to be effective continuously,
and shall keep the

 

4



--------------------------------------------------------------------------------

Exchange Offer open for a period of not less than the minimum period required
under applicable federal and state securities laws to Consummate the Exchange
Offer; provided, however, that in no event shall such period be less than 20
Business Days. The Issuers and the Guarantors shall cause the Exchange Offer to
comply with all applicable federal and state securities laws. No securities
other than the Exchange Notes shall be included in the Exchange Offer
Registration Statement. The Issuers and the Guarantors shall use all
commercially reasonable efforts to cause the Exchange Offer to be Consummated on
the earliest practicable date after the Exchange Offer Registration Statement
has become effective, but in no event later than 30 Business Days or longer, if
required by the federal securities laws, after the date on which the Exchange
Offer Registration Statement has become effective (such 30th day, or such later
date required by the federal securities laws, being the “Consummation
Deadline”).

(c) The Issuers shall include a “Plan of Distribution” section in the Prospectus
contained in the Exchange Offer Registration Statement and indicate therein that
any Broker-Dealer who holds Transfer Restricted Securities that were acquired
for the account of such Broker-Dealer as a result of market-making activities or
other trading activities (other than Initial Notes acquired directly from the
Issuers or any Affiliate of the Issuers), may exchange such Transfer Restricted
Securities pursuant to the Exchange Offer. Such “Plan of Distribution” section
shall also contain all other information with respect to such sales by such
Broker-Dealers that the Commission may require in order to permit such sales
pursuant thereto, but such “Plan of Distribution” shall not name any such
Broker-Dealer or disclose the amount of Transfer Restricted Securities held by
any such Broker-Dealer, except to the extent required by the Commission as a
result of a change in policy, rules or regulations after the date of this
Agreement.

Because such Broker-Dealer may be deemed to be an “underwriter” within the
meaning of the Act and must, therefore, deliver a prospectus meeting the
requirements of the Act in connection with its initial sale of any Exchange
Notes received by such Broker-Dealer in the Exchange Offer, the Issuers and the
Guarantors shall permit the use of the Prospectus contained in the Exchange
Offer Registration Statement by such Broker-Dealer to satisfy such prospectus
delivery requirement. To the extent necessary to ensure that the Prospectus
contained in the Exchange Offer Registration Statement is available for sales of
Exchange Notes by Broker-Dealers, the Issuers and the Guarantors agree to use
all commercially reasonable efforts to keep the Exchange Offer Registration
Statement continuously effective, supplemented, amended and current as required
by and subject to the provisions of Sections 6(a) and (c) hereof and in
conformity with the requirements of this Agreement, the Act and the policies,
rules and regulations of the Commission as announced from time to time, for a
period of 180 days from the Consummation Deadline or such shorter period as will
terminate when all Transfer Restricted Securities covered by such Registration
Statement have been sold pursuant thereto. The Issuers and the Guarantors shall
provide sufficient copies of the latest version of such Prospectus to such
Broker-Dealers, promptly upon request, and in no event later than two
(2) Business Days after such request, at any time during such period.

SECTION 4. SHELF REGISTRATION

(a) Shelf Registration. If (i) the Issuers and the Guarantors are not
(A) required to file the Exchange Offer Registration Statement or (B) permitted
to Consummate the Exchange

 

5



--------------------------------------------------------------------------------

Offer because the Exchange Offer is not permitted by applicable law or
Commission policy (after the Issuers and the Guarantors have complied with the
procedures set forth in Section 6(a)(i) below), (ii) the Exchange Offer is not
for any other reason completed by the Consummation Deadline or (iii) any Holder
notifies the Issuers prior to the 20th Business Day following Consummation of
the Exchange Offer that (A) such Holder is prohibited by law or Commission
policy from participating in the Exchange Offer, (B) such Holder may not resell
the Exchange Notes acquired by it in the Exchange Offer to the public without
delivering a prospectus and the Prospectus contained in the Exchange Offer
Registration Statement is not appropriate or available for such resales by such
Holder or (C) such Holder is a Broker-Dealer and holds Initial Notes acquired
directly from the Issuers or any of their Affiliates, then the Issuers and the
Guarantors, subject to the Suspension Rights set forth in Section 6(c)(i) below,
shall:

(x) use all commercially reasonable efforts as soon as practicable after the
earliest of (i) the date as of which the Issuers determine that the Exchange
Offer Registration Statement will not be or cannot be, as the case may be, filed
as a result of clause (a)(i) above, (ii) the Consummation Deadline, in the case
of clause (a)(ii) above and (iii) the date on which the Issuers receive the
notice specified in clause (a)(iii) above, to file a shelf registration
statement pursuant to Rule 415 under the Act (which may be an amendment to the
Exchange Offer Registration Statement (the “Shelf Registration Statement”)),
covering the resale of all Transfer Restricted Securities, and

(y) use all commercially reasonable efforts to cause such Shelf Registration
Statement to become effective on or prior to 30 days after the Effectiveness
Deadline (such 30th day the “Shelf Effectiveness Deadline”).

If, after the Issuers and the Guarantors have filed an Exchange Offer
Registration Statement that satisfies the requirements of Section 3(a) above,
the Issuers and the Guarantors are required to file and make effective a Shelf
Registration Statement solely because the Exchange Offer is not permitted under
applicable federal law (i.e., clause (a)(i)(B) above), then the filing of the
Exchange Offer Registration Statement shall be deemed to satisfy the
requirements of clause (x) above; provided that, in such event, the Issuers and
the Guarantors shall remain obligated to meet the Shelf Effectiveness Deadline
set forth in clause (y).

To the extent necessary to ensure that the Shelf Registration Statement is
available for sales of Transfer Restricted Securities by the Holders thereof
entitled to the benefit of this Section 4(a) and the other securities required
to be registered therein pursuant to Section 6(b)(ii) hereof, the Issuers and
the Guarantors shall use all commercially reasonable efforts to keep any Shelf
Registration Statement required by this Section 4(a) continuously effective,
supplemented, amended and current as required by and subject to the provisions
of Sections 6(b) and 6(c) hereof and in conformity with the requirements of this
Agreement, the Act and the policies, rules and regulations of the Commission as
announced from time to time, for a period of at least one (1) year (as extended
pursuant to Section 6(c)(i) or 6(d)) following the effective date of the Shelf
Registration Statement, or such shorter period as will terminate when all
Transfer Restricted Securities covered by such Shelf Registration Statement have
been sold pursuant thereto or are no longer Transfer Restricted Securities.

 

6



--------------------------------------------------------------------------------

(b) Provision by Holders of Certain Information in Connection with the Shelf
Registration Statement. No Holder may include any of its Transfer Restricted
Securities in any Shelf Registration Statement pursuant to this Agreement unless
and until such Holder furnishes to the Issuers in writing, within fifteen
(15) days after receipt of a request therefor, the information specified in
Item 507 or 508 of Regulation S-K, as applicable, of the Act, or other
information reasonably requested by the Issuers and required by Regulation S-K
of the Act, for use in connection with any Shelf Registration Statement or
Prospectus or preliminary Prospectus included therein. No Holder shall be
entitled to Special Interest pursuant to Section 5 hereof unless and until (and
from and after such time) such Holder shall have provided all such information.
Each selling Holder agrees to promptly furnish additional information required
to be disclosed in order to make the information previously furnished to the
Issuers by such Holder not materially misleading and shall promptly supply such
other information as the Issuers may from time to time reasonably request.

SECTION 5. SPECIAL INTEREST

Subject to the Suspension Rights referred to in Section 6(c)(i) below, if
(a) with respect to the Exchange Offer Registration Statement, the Exchange
Offer has not been Consummated on or prior to Consummation Deadline, (b) with
respect to a Shelf Registration Statement, the Shelf Registration Statement has
not been declared effective by the Commission on or prior to the Shelf
Effectiveness Deadline, or (c) any Registration Statement required by this
Agreement is filed and declared effective but shall thereafter cease to be
effective or fail to be usable for its intended purpose (each such event
referred to in clauses (a) through (c), a “Registration Default”), then the
Issuers and the Guarantors hereby jointly and severally agree that the interest
rate on the Transfer Restricted Securities will be increased by an amount
(“Special Interest”) equal to (i) 0.25% per annum for the first 90-day period
beginning on the day immediately following such Registration Default and (ii) an
additional 0.25% per annum with respect to each subsequent 90-day period, in
each case until and including the date such Registration Default ends, up to a
maximum increase of 1.00% per annum; provided that the Issuers and the
Guarantors shall in no event be required to pay Special Interest for more than
one Registration Default at any given time. Notwithstanding anything to the
contrary set forth herein, (1) upon Consummation of the Exchange Offer, in the
case of clause (a) above, (2) upon the effectiveness of the Shelf Registration
Statement, in the case of clause (b) above, or (3) upon the filing of a
post-effective amendment to the Registration Statement or an additional
Registration Statement that causes the Exchange Offer Registration Statement
(and/or, if applicable, the Shelf Registration Statement) to again be declared
effective or made usable in the case of clause (c) above, the Special Interest
payable with respect to the Transfer Restricted Securities as a result of such
clause (a), (b) or (c), as applicable, shall cease.

All accrued Special Interest shall be paid by the Issuers and the Guarantors (or
the Issuers and the Guarantors will cause the Paying Agent to make such payment
on their behalf) to the Holders entitled thereto, in the manner provided for the
payment of interest in the Indenture, on each Interest Payment Date, as more
fully set forth in the Indenture, the Initial Notes and the Exchange Notes.
Notwithstanding the fact that any securities for which Special Interest are due
cease to be Transfer Restricted Securities, all obligations of the Issuers and
the Guarantors to pay Special Interest with respect to securities that accrued
prior to the time that such securities ceased to be Transfer Restricted
Securities shall survive until such time as such obligations with respect to
such securities shall have been satisfied in full.

 

7



--------------------------------------------------------------------------------

SECTION 6. REGISTRATION PROCEDURES

(a) Exchange Offer Registration Statement. In connection with the Exchange
Offer, the Issuers and the Guarantors shall (x) comply with all applicable
provisions of Section 6(c) below, (y) use all commercially reasonable efforts to
effect such exchange and to permit the resale of Exchange Notes by
Broker-Dealers that tendered in the Exchange Offer Initial Notes that such
Broker-Dealer acquired for its own account as a result of its market-making
activities or other trading activities (other than Initial Notes acquired
directly from the Issuers or any of their Affiliates) being sold in accordance
with the intended method or methods of distribution thereof, and (z) comply with
all of the following provisions:

(i) As a condition to its participation in the Exchange Offer, each Holder
(including, without limitation, any Holder who is a Broker-Dealer) shall
furnish, upon the request of the Issuers, prior to the Consummation of the
Exchange Offer, a written representation to the Issuers and the Guarantors
(which may be contained in the letter of transmittal contemplated by the
Exchange Offer Registration Statement) to the effect that (A) it is not an
Affiliate of the Issuers, (B) it is not engaged in, and does not intend to
engage in, and has no arrangement or understanding with any person to
participate in, a distribution of the Exchange Notes to be issued in the
Exchange Offer, (C) it is acquiring the Exchange Notes in its ordinary course of
business, and (D) only if such Holder is a Broker-Dealer that will receive
Exchange Notes in exchange for Initial Notes that such Broker-Dealer acquired
for its own private account as a result of market making or other trading
activities, it will deliver a Prospectus, as required by law, in connection with
any sale of such Exchange Notes. As a condition to its participation in the
Exchange Offer each Holder using the Exchange Offer to participate in a
distribution of the Exchange Notes shall acknowledge and agree that, if the
resales are of Exchange Notes obtained by such Holder in exchange for Initial
Notes acquired directly from the Issuers or an Affiliate thereof, it (1) could
not, under Commission policy as in effect on the date of this Agreement, rely on
the position of the Commission enunciated in Morgan Stanley and Co., Inc.
(available June 5, 1991) and Exxon Capital Holdings Corporation (available
May 13, 1988), as interpreted in the Commission’s letter to Shearman & Sterling
dated July 2, 1993, and similar no-action letters, and (2) must comply with the
registration and prospectus delivery requirements of the Act in connection with
a secondary resale transaction and that such a secondary resale transaction must
be covered by an effective registration statement containing the selling
security holder information required by Item 507 or 508, as applicable, of
Regulation S-K.

(ii) Prior to effectiveness of the Exchange Offer Registration Statement, the
Issuers and the Guarantors shall provide a supplemental letter to the Commission
(A) stating that the Issuers and the Guarantors are registering the Exchange
Offer in reliance on the position of the Commission enunciated in Exxon Capital
Holdings Corporation (available May 13, 1988), Morgan Stanley and Co., Inc.
(available June 5, 1991) as interpreted in the Commission’s letter to Shearman &
Sterling dated July 2, 1993, (B) including a representation that the Issuers and
the Guarantors have not entered into any

 

8



--------------------------------------------------------------------------------

arrangement or understanding with any Person to distribute the Exchange Notes to
be received in the Exchange Offer and that, to the best of the Issuers’ and each
Guarantor’s information and belief, each Holder participating in the Exchange
Offer is acquiring the Exchange Notes in its ordinary course of business and has
no arrangement or understanding with any Person to participate in the
distribution of the Exchange Notes received in the Exchange Offer, and (C) any
other undertaking or representation required by the Commission as set forth in
any no-action letter obtained pursuant to clause (i) above, if applicable.

(b) Shelf Registration Statement. In connection with the Shelf Registration
Statement, the Issuers and the Guarantors shall:

(i) comply with all the provisions of Section 6(c) below and use all
commercially reasonable efforts to effect such registration to permit the sale
of the Transfer Restricted Securities being sold in accordance with the intended
method or methods of distribution thereof (as indicated in the information
furnished to the Issuers pursuant to Section 4(b) hereof), and pursuant thereto
the Issuers and the Guarantors will prepare and file with the Commission a
Registration Statement relating to the registration on any appropriate form
under the Act, which form shall be available for the sale of the Transfer
Restricted Securities in accordance with the intended method or methods of
distribution thereof within the time periods and otherwise in accordance with
the provisions hereof, and

(ii) issue to any Holder or purchaser of Initial Notes covered by any Shelf
Registration Statement contemplated by this Agreement, upon the request of any
such Holder or purchaser, registered Initial Notes having an aggregate principal
amount equal to the aggregate principal amount of Initial Notes in the names as
such Holder or purchaser shall designate.

(c) General Provisions. In connection with any Registration Statement and any
related Prospectus required by this Agreement, the Issuers and the Guarantors
shall:

(i) use all commercially reasonable efforts to keep such Registration Statement
continuously effective and provide all requisite financial statements for the
period specified in Section 3 or 4 of this Agreement, as applicable. Upon the
occurrence of any event that would cause any such Registration Statement or the
Prospectus contained therein (A) to contain an untrue statement of material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein not misleading, or (B) not to be effective and
usable for resale of Transfer Restricted Securities during the period required
by this Agreement, the Issuers and the Guarantors shall file promptly an
appropriate amendment to such Registration Statement curing such defect, and, if
Commission review is required, use all commercially reasonable efforts to cause
such amendment to be declared effective as soon as practicable. Notwithstanding
the foregoing, the Issuers and the Guarantors may allow the Exchange Offer
Registration Statement, at any time after Consummation of the Exchange Offer (if
otherwise required to keep it effective), or the Shelf Registration Statement
and the related Prospectus to cease to remain effective and usable or may delay
the filing or the effectiveness of the

 

9



--------------------------------------------------------------------------------

Shelf Registration Statement if not then filed or effective, as applicable
(“Suspension Rights”), for one or more periods of 90 days in aggregate in any
twelve month period if (x) the board of directors of the general partner of the
Partnership, on behalf of the Issuers, determines in good faith that it is in
the best interests of the Issuers not to disclose the existence of or facts
surrounding any proposed or pending material corporate transaction involving the
Issuers and the Guarantors, and the Issuers mail notification to the Holders
within five (5) Business Days after such board of directors makes such
determination, or (y) the Prospectus contained in the Exchange Offer
Registration Statement or the Shelf Registration Statement, as the case may be,
contains an untrue statement of the material fact or omits to state a material
fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading; provided that the
180-day period referred to in Section 3(c) during which the Exchange Offer
Registration Statement is required to be effective and usable or the one-year
period referred to in Section 4(a) hereof during which the Shelf Registration
Statement is required to be effective and usable shall be extended by the number
of days during which such Registration Statement was not effective or usable
pursuant to the foregoing provisions (which such extension shall be the Holders’
sole remedy for the exercise by the Issuers of the Suspension Rights during the
time period permitted hereunder, but only to the extent that any suspension
period does not violate the 90-day period set forth above);

(ii) Subject to the Suspension Rights set forth in Section 6(c)(i) above,
prepare and file with the Commission such amendments and post-effective
amendments to the applicable Registration Statement as may be necessary to keep
such Registration Statement effective for the applicable period set forth in
Section 3 or 4 hereof, as the case may be; cause the Prospectus to be
supplemented by any required Prospectus supplement, and as so supplemented to be
filed pursuant to Rule 424 under the Act, and to comply fully with Rules 424,
430A, and 462, as applicable, under the Act in a timely manner; and comply with
the provisions of the Act with respect to the disposition of all securities
covered by such Registration Statement during the applicable period in
accordance with the intended method or methods of distribution by the sellers
thereof set forth in such Registration Statement or supplement to the
Prospectus;

(iii) advise (a) each Holder whose Transfer Restricted Securities have been
included in a Shelf Registration Statement (in the case of a Shelf Registration
Statement), and (b) each Holder who has provided notice to the Issuers promptly
and, if requested by such Holder, confirm such advice in writing, (A) when the
Prospectus or any Prospectus supplement or post-effective amendment has been
filed, and, with respect to any applicable Registration Statement or any
post-effective amendment thereto, when the same has become effective, (B) of any
request by the Commission for amendments to the Registration Statement or
amendments or supplements to the Prospectus or for additional information
relating thereto, (C) of the issuance by the Commission of any stop order
suspending the effectiveness of the Registration Statement under the Act or of
the suspension by any state securities commission of the qualification of the
Transfer Restricted Securities for offering or sale in any jurisdiction, or the
initiation of any proceeding for any of the preceding purposes, and (D) of the
happening of any event that requires the Issuers to make changes in the
Registration Statement or the Prospectus in

 

10



--------------------------------------------------------------------------------

order that the Registration Statement or the Prospectus, any amendment or
supplement thereto or any document incorporated by reference therein do not
contain an untrue statement of material fact nor omit to state a material fact
required to be stated therein or necessary to make the statements therein (in
the case of the Prospectus, in light of the circumstances under which they were
made) not misleading. If at any time the Commission shall issue any stop order
suspending the effectiveness of the Registration Statement, or any state
securities commission or other regulatory authority shall issue an order
suspending the qualification or exemption from qualification of the Transfer
Restricted Securities under state securities or Blue Sky laws, the Issuers and
the Guarantors shall use all commercially reasonable efforts to obtain the
withdrawal or lifting of such order at the earliest possible time;

(iv) subject to Section 6(d), if any fact or event contemplated by
Section 6(c)(iii)(D) above shall exist or have occurred, prepare a supplement or
post-effective amendment to the Registration Statement or related Prospectus or
any document incorporated therein by reference or file any other required
document so that, as thereafter delivered to the purchasers of Transfer
Restricted Securities, the Prospectus will not contain an untrue statement of a
material fact or omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading;

(v) furnish to each Holder whose Transfer Restricted Securities have been
included in a Shelf Registration Statement in connection with such registration
or sale, if any, before filing with the Commission, copies of any Registration
Statement or any Prospectus included therein or any amendments or supplements to
any such Registration Statement or Prospectus (including all documents
incorporated by reference after the initial filing of such Registration
Statement), which documents will be subject to the reasonable review and comment
of such Holders in connection with such sale, if any, for a period of at least
three (3) Business Days, and the Issuers will not file any such Registration
Statement or Prospectus or any amendment or supplement to any such Registration
Statement or Prospectus (including all such documents incorporated by reference)
to which such Holders shall reasonably object within three (3) Business Days
after the receipt thereof; provided, however, that this clause (v) shall not
apply to any filing by the Partnership of any Annual Report on Form 10-K,
Quarterly Report on Form 10-Q or Current Report on Form 8-K with respect to
matters unrelated to the Initial Notes, the Transfer Restricted Securities and
the Exchange Notes and the offering or exchange therefor. A Holder shall be
deemed to have reasonably objected to such filing if such Registration
Statement, amendment, Prospectus or supplement, as applicable, as proposed to be
filed, contains an untrue statement of a material fact or omits to state any
material fact necessary to make the statements therein not misleading or fails
to comply with the applicable requirements of the Act;

(vi) promptly prior to the filing of any document that is to be incorporated by
reference into a Shelf Registration Statement or Prospectus in connection with
the registration or sale, if any, provide copies of such document to each Holder
whose Transfer Restricted Securities have been included in the Shelf
Registration Statement in connection with such registration or sale, if any,
make the Issuers’ and the Guarantors’

 

11



--------------------------------------------------------------------------------

representatives available for discussion of such document and other customary
due diligence matters, and include such information in such document prior to
the filing thereof as such Holders may reasonably request;

(vii) make available, at reasonable times and in a reasonable manner, for
inspection by each Holder whose Transfer Restricted Securities have been
included in a Shelf Registration Statement and any attorney or accountant
retained by such Holders, all financial and other records, pertinent corporate
documents of the Issuers and the Guarantors reasonably requested and cause the
Issuers’ and the Guarantors’ officers, directors and employees to supply all
information reasonably requested by any such Holder, attorney or accountant in
connection with such Registration Statement or any post-effective amendment
thereto subsequent to the filing thereof and prior to its effectiveness;
provided that any Holder or representative thereof requesting or receiving such
information shall agree to be bound by reasonable confidentiality agreements and
procedures with respect thereto;

(viii) if requested by any Holders whose Transfer Restricted Securities have
been included in a Shelf Registration Statement in connection with the
registration or sale, if any, promptly include in any Registration Statement or
Prospectus, pursuant to a supplement or post-effective amendment if necessary,
such information as such Holders may reasonably request to have included
therein, including, without limitation, information relating to the “Plan of
Distribution” of the Transfer Restricted Securities and the use of the
Registration Statement or Prospectus for market making activities; and make all
required filings of such Prospectus supplement or post-effective amendment as
soon as practicable after the Issuers are notified of the matters to be included
in such Prospectus supplement or post-effective amendment;

(ix) furnish to each Holder whose Transfer Restricted Securities have been
included in a Shelf Registration Statement in connection with the registration
or sale, if any, without charge, at least one copy of the Registration
Statement, as first filed with the Commission, and of each amendment thereto,
including all documents incorporated by reference therein and all exhibits
(including exhibits incorporated therein by reference);

(x) deliver to each Holder whose Transfer Restricted Securities have been
included in a Shelf Registration Statement without charge, as many copies of the
Prospectus (including each preliminary prospectus) and any amendment or
supplement thereto as such Holders reasonably may request; the Issuers and the
Guarantors hereby consent to the use (in accordance with law and subject to
Section 6(d) hereof and any Suspension Rights) of the Prospectus and any
amendment or supplement thereto by each selling Holder in connection with the
offering and the sale of the Transfer Restricted Securities covered by the
Prospectus or any amendment or supplement thereto;

(xi) enter into such agreements (including an underwriting agreement), and make
such representations and warranties, and take all such other actions in
connection therewith in order to expedite or facilitate the disposition of the
Transfer Restricted Securities pursuant to any Registration Statement
contemplated by this Agreement, all to such extent as may be customarily and
reasonably requested by the Dealer-Manager or, in

 

12



--------------------------------------------------------------------------------

the case of registration for resale of Transfer Restricted Securities pursuant
to the Shelf Registration Statement, by any Holder or Holders of Transfer
Restricted Securities who hold at least 50% in aggregate principal amount of
such class of Transfer Restricted Securities; provided, that, the Issuers and
the Guarantors shall not be required to enter into any such agreement more than
once with respect to all of the Transfer Restricted Securities and, in the case
of a Shelf Registration Statement, may delay entering into such agreement if the
board of directors of the general partner of the Partnership, on behalf of the
Issuers, determines in good faith that it is in the best interests of the
Issuers and the Guarantors not to disclose the existence of or facts surrounding
any proposed or pending material corporate transaction involving the Issuers and
the Guarantors. In such connection, the Issuers and the Guarantors shall:

(A) upon the request of any Holder, furnish (or in the case of paragraphs
(2) and (3), use their commercially reasonable efforts to cause to be furnished)
to each such Holder (in the case of the Shelf Registration Statement) and any
underwriter, upon Consummation of the Exchange Offer or the effectiveness of the
Shelf Registration Statement, as the case may be:

(1) a certificate, dated such date, signed on behalf of the Issuers and each
Guarantor by (x) the Chief Executive Officer or any Vice President, and (y) a
principal financial or accounting officer of the Issuers and such Guarantor,
confirming, as of the date thereof, such matters as such Holders may reasonably
request;

(2) an opinion, dated the date of Consummation of the Exchange Offer or the date
of effectiveness of the Shelf Registration Statement, as the case may be, of
counsel for the Issuers and the Guarantors in customary form and covering such
other matters as such Holder may reasonably request, and in any event including
a statement to the effect that such counsel has participated in conferences with
officers and other representatives of the Issuers and the Guarantors and
representatives of the independent public accountants for the Issuers and the
Guarantors and representatives of the underwriters, if any, and their counsel at
which the contents of the Registration Statement and related matters were
discussed and, although such counsel need not pass upon or assume responsibility
for the accuracy, completeness or fairness of such statements (relying as to
materiality to the extent such counsel deems appropriate upon the statements of
officers and other representatives of the Issuers and the Guarantors and without
independent check or verification), no facts came to such counsel’s attention
that caused such counsel to believe that the applicable Registration Statement,
at the time such Registration Statement or any post-effective amendment thereto
became effective and, in the case of the Exchange Offer Registration Statement,
as of the date of Consummation of the Exchange Offer, contained an untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary to make the statements therein not misleading, or
that the Prospectus contained in such Registration

 

13



--------------------------------------------------------------------------------

Statement as of its date and, in the case of the opinion dated the date of
Consummation of the Exchange Offer, as of the date of Consummation, contained an
untrue statement of a material fact or omitted to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. Such counsel may state
further that such counsel assumes no responsibility for, and has not
independently verified, the accuracy, completeness or fairness of the financial
statements, schedules or other financial data included in any Registration
Statement contemplated by this Agreement or the related Prospectus and need
express no view as to the accounting or financial records from which such
financial statements, schedules and data are derived; and

(3) a customary comfort letter, dated the date of Consummation of the Exchange
Offer, or as of the date of effectiveness of the Shelf Registration Statement,
as the case may be, from the Issuers’ independent accountants, in the customary
form and covering matters of the type customarily covered in comfort letters to
underwriters in connection with underwritten offerings, and affirming the
matters set forth in the comfort letters delivered pursuant to Sections 10(g)
and 10(h) of the Dealer-Manager Agreement; and

(B) deliver such other documents and certificates as may be reasonably requested
by the selling Holders to evidence compliance with the matters covered in clause
(A) above and with any customary conditions contained in any agreement entered
into by the Issuers and the Guarantors pursuant to this clause (xi);

(xii) prior to any public offering of Transfer Restricted Securities, cooperate
with the selling Holders and their counsel in connection with the registration
and qualification of the Transfer Restricted Securities under the securities or
Blue Sky laws of such jurisdictions as the selling Holders may request and do
any and all other acts or things necessary or advisable to enable the
disposition in such jurisdictions of the Transfer Restricted Securities covered
by the applicable Registration Statement; provided, however, that the Issuers
and the Guarantors shall not be required to register or qualify as a foreign
corporation or other entity where they are not now so qualified or to take any
action that would subject them to the service of process in suits or to
taxation, other than as to matters and transactions relating to the Registration
Statement, in any jurisdiction where they are not now so subject;

(xiii) in connection with any sale of Transfer Restricted Securities that will
result in such securities no longer being Transfer Restricted Securities,
cooperate with the Holders to facilitate the timely preparation and delivery of
certificates representing Transfer Restricted Securities to be sold and not
bearing any restrictive legends; and to register such Transfer Restricted
Securities in such denominations and such names as the selling Holders may
request at least two (2) Business Days prior to such sale of Transfer Restricted
Securities;

 

14



--------------------------------------------------------------------------------

(xiv) use all commercially reasonable efforts to cause the disposition of the
Transfer Restricted Securities covered by the Registration Statement to be
registered with or approved by such other governmental agencies or authorities
as may be necessary to enable the seller or sellers thereof to consummate the
disposition of such Transfer Restricted Securities, subject to the proviso
contained in clause (xii) above;

(xv) provide a CUSIP number for all Transfer Restricted Securities not later
than the effective date of a Registration Statement covering such Transfer
Restricted Securities and provide the Trustee under the Indenture with printed
certificates for the Transfer Restricted Securities which are in a form eligible
for deposit with the Depository Trust Company;

(xvi) otherwise use all commercially reasonable efforts to comply with all
applicable rules and regulations of the Commission, and make generally available
to their security holders with regard to any applicable Registration Statement,
as soon as practicable, a consolidated earnings statement meeting the
requirements of Rule 158 under the Act (which need not be audited) covering a
twelve-month period beginning after the effective date of the Registration
Statement (as such term is defined in paragraph (c) of Rule 158 under the Act);

(xvii) cause the Indenture to be qualified under the TIA not later than the
effective date of the first Registration Statement required by this Agreement
and, in connection therewith, cooperate with the Trustee and the Holders to
effect such changes to the Indenture as may be required for such Indenture to be
so qualified in accordance with the terms of the TIA; and execute and use their
commercially reasonable efforts to cause the Trustee to execute, all documents
that may be required to effect such changes and all other forms and documents
required to be filed with the Commission to enable such Indenture to be so
qualified in a timely manner; and

(xviii) provide promptly to each Holder, upon request, each document filed with
the Commission pursuant to the requirements of Section 13 or Section 15(d) of
the Exchange Act.

(d) Restrictions on Holders. Each Holder agrees by acquisition of a Transfer
Restricted Security that, upon receipt of the notice referred to in
Section 6(c)(i) or 6(c)(iii)(C) or any notice from the Issuers of the existence
of any fact of the kind described in Section 6(c)(iii)(D) hereof (in each case,
a “Suspension Notice”), such Holder will forthwith discontinue disposition of
Transfer Restricted Securities pursuant to the applicable Registration Statement
until (i) such Holder has received copies of the supplemented or amended
Prospectus contemplated by Section 6(c)(iv) hereof, or (ii) such Holder is
advised in writing by the Issuers that the use of the Prospectus may be resumed,
and has received copies of any additional or supplemental filings that are
incorporated by reference in the Prospectus (in each case, the “Recommencement
Date”). Each Holder receiving a Suspension Notice hereby agrees that it will
either (i) destroy any Prospectuses, other than permanent file copies, then in
such Holder’s possession which have been replaced by the Issuers with more
recently dated Prospectuses, or (ii) deliver to the Issuers (at the Issuers’
expense) all copies, other than permanent file copies, then in such Holder’s
possession of the Prospectus covering such Transfer Restricted Securities

 

15



--------------------------------------------------------------------------------

that was current at the time of receipt of the Suspension Notice. The time
period regarding the effectiveness of such Registration Statement set forth in
Section 3 or 4 hereof, as applicable, shall be extended by a number of days
equal to the number of days in the period from and including the date of
delivery of the Suspension Notice to the Recommencement Date.

SECTION 7. REGISTRATION EXPENSES

(a) All expenses incident to the Issuers’ and the Guarantors’ performance of or
compliance with this Agreement will be borne by the Issuers and the Guarantors,
regardless of whether a Registration Statement becomes effective, including
without limitation: (i) all registration and filing fees and expenses; (ii) all
fees and expenses of compliance with federal securities and state Blue Sky or
securities laws; (iii) all expenses of printing (including printing certificates
for the Exchange Notes to be issued in the Exchange Offer and printing of
Prospectuses), messenger and delivery services and telephone; (iv) all fees and
disbursements of counsel for the Issuers and the Guarantors and, in the case of
a Shelf Registration Statement, one counsel for all of the Holders of Transfer
Restricted Securities selected by the Holders of a majority in principal amount
of Transfer Restricted Securities being registered; (v) all application and
filing fees in connection with listing the Exchange Notes on a national
securities exchange or automated quotation system pursuant to the requirements
hereof; and (vi) all fees and disbursements of independent certified public
accountants of the Issuers and the Guarantors (including the expenses of any
special audit and comfort letters required by or incident to such performance);
provided, however, that in no event shall the Issuers or the Guarantors be
responsible for any underwriting discounts, commissions or fees attributable to
the sale or other disposition of Transfer Restricted Securities.

The Issuers will, in any event, bear their and the Guarantors’ internal expenses
(including, without limitation, all salaries and expenses of their officers and
employees performing legal or accounting duties), the expenses of any annual
audit and the fees and expenses of any Person, including special experts,
retained by the Issuers or the Guarantors.

(b) In connection with any Registration Statement required by this Agreement
(including, without limitation, the Exchange Offer Registration Statement and
the Shelf Registration Statement), the Issuers and the Guarantors will reimburse
the Holders of Transfer Restricted Securities who are tendering Initial Notes in
the Exchange Offer and/or selling or reselling Initial Notes or Exchange Notes
pursuant to the “Plan of Distribution” contained in the Exchange Offer
Registration Statement or the Shelf Registration Statement, as applicable, for
the reasonable fees and disbursements of not more than one counsel chosen by the
Holders of a majority in principal amount of the Transfer Restricted Securities
for whose benefit such Registration Statement is being prepared, if any.

SECTION 8. INDEMNIFICATION

(a) The Issuers and the Guarantors agree, jointly and severally, to indemnify
and hold harmless each Holder, its affiliates, directors, officers and each
Person, if any, who controls such Holder (within the meaning of Section 15 of
the Act or Section 20 of the Exchange Act), from and against any and all losses,
claims, damages, liabilities or judgments, (including without limitation, any
legal or other expenses incurred in connection with investigating or defending
any

 

16



--------------------------------------------------------------------------------

matter, including any action that could give rise to any such losses, claims,
damages, liabilities or judgments) caused by any untrue statement or alleged
untrue statement of a material fact contained in any Registration Statement,
preliminary prospectus or Prospectus, Free Writing Prospectus or any “issuer
information” (as defined in Rule 433 of the Securities Act) filed or required to
be filed pursuant to Rule 433(d) under the Securities Act (or any amendment or
supplement thereto), or caused by any omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, except insofar as such losses, claims, damages,
liabilities or judgments are caused by an untrue statement or omission or
alleged untrue statement or omission that is based upon information relating to
any of the Holders furnished in writing to the Issuers by or on behalf of any of
the Holders.

(b) Each Holder agrees, severally and not jointly, to indemnify and hold
harmless the Issuers and the Guarantors, and their respective directors and
officers, and each Person, if any, who controls (within the meaning of
Section 15 of the Act or Section 20 of the Exchange Act) the Issuers, or the
Guarantors to the same extent as the foregoing indemnity from the Issuers and
the Guarantors set forth in section (a) above, but only with reference to
information relating to such Holder furnished in writing to the Issuers by or on
behalf of such Holder expressly for use in any Registration Statement. In no
event shall any Holder, its directors, officers or any Person who controls such
Holder be liable or responsible for any amount in excess of the amount by which
the total amount received by such Holder with respect to its sale of Transfer
Restricted Securities pursuant to a Registration Statement exceeds the sum of:
(i) the amount paid by such Holder for such Transfer Restricted Securities plus
(ii) the amount of any damages that such Holder, its directors, officers or any
Person who controls such Holder has otherwise been required to pay by reason of
such untrue or alleged untrue statement or omission or alleged omission.

(c) In case any action shall be commenced involving any person in respect of
which indemnity may be sought pursuant to Section 8(a) or 8(b) (the “indemnified
party”), the indemnified party shall promptly notify the person against whom
such indemnity may be sought (the “indemnifying party”) in writing and the
indemnifying party shall assume the defense of such action, including the
employment of counsel reasonably satisfactory to the indemnified party and the
payment of all fees and expenses of such counsel, as incurred (except that in
the case of any action in respect of which indemnity may be sought pursuant to
both Sections 8(a) and 8(b), a Holder shall not be required to assume the
defense of such action pursuant to this Section 8(c), but may employ separate
counsel and participate in the defense thereof, but the fees and expenses of
such counsel, except as provided below, shall be at the expense of the Holder).
Any indemnified party shall have the right to employ separate counsel in any
such action and participate in the defense thereof, but the fees and expenses of
such counsel shall be at the expense of the indemnified party unless (i) the
employment of such counsel has been specifically authorized in writing by the
indemnifying party, (ii) the indemnifying party has failed to assume the defense
of such action or employ counsel reasonably satisfactory to the indemnified
party, or (iii) the named parties to any such action (including any impleaded
parties) include both the indemnified party and the indemnifying party, and the
indemnified party has been advised by such counsel that there may be one or more
legal defenses available to it which are different from or additional to those
available to the indemnifying party (in which case the indemnifying party shall
not have the right to assume the defense of such action on behalf of the
indemnified

 

17



--------------------------------------------------------------------------------

party). In any such case, the indemnifying party shall not, in connection with
any one action or separate but substantially similar or related actions in the
same jurisdiction arising out of the same general allegations or circumstances,
be liable for the fees and expenses of more than one separate firm of attorneys
(in addition to any local counsel) for all indemnified parties and all such fees
and expenses shall be reimbursed as they are incurred. Such firm shall be
designated in writing by a majority of the Holders, in the case of the parties
indemnified pursuant to Section 8(a), and by the Partnership, in the case of
parties indemnified pursuant to Section 8(b). The indemnifying party shall
indemnify and hold harmless the indemnified party from and against any and all
losses, claims, damages, liabilities and judgments by reason of any settlement
of any action effected with (i) its written consent, or (ii) effected without
its written consent if the settlement is entered into more than 20 Business Days
after the indemnifying party received a request from the indemnified party for
reimbursement for the fees and expenses of counsel (in any case where such fees
and expenses are at the expense of the indemnifying party) and, prior to the
date of such settlement, the indemnifying party has failed to comply with such
reimbursement request. No indemnifying party shall, without the prior written
consent of the indemnified party (which consent shall not be unreasonably
withheld), effect any settlement or compromise of, or consent to the entry of
judgment with respect to, any pending or threatened action in respect of which
the indemnified party is or could have been a party and indemnity or
contribution may be or could have been sought hereunder by the indemnified
party, unless such settlement, compromise or judgment (i) includes an
unconditional release of the indemnified party from all liability on claims that
are or could have been the subject matter of such action, and (ii) does not
include a statement as to or an admission of fault, culpability or a failure to
act, by or on behalf of the indemnified party.

(d) To the extent that the indemnification provided for in this Section 8 is
unavailable to an indemnified party in respect of any losses, claims, damages,
liabilities or judgments referred to therein, then each indemnifying party, in
lieu of indemnifying such indemnified party, shall contribute to the amount paid
or payable by such indemnified party as a result of such losses, claims,
damages, liabilities or judgments (i) in such proportion as is appropriate to
reflect the relative benefits received by the Issuers and the Guarantors, on the
one hand, and the Holders, on the other hand, from their sale of Transfer
Restricted Securities, or (ii) if the allocation provided by clause 8(d)(i)
above is not permitted by applicable law, in such proportion as is appropriate
to reflect not only the relative benefits referred to in clause 8(d)(i) above
but also the relative fault of the Issuers and the Guarantors, on the one hand,
and of the Holder, on the other hand, in connection with the statements or
omissions which resulted in such losses, claims, damages, liabilities or
judgments, as well as any other relevant equitable considerations. The relative
fault of the Issuers and the Guarantors, on the one hand, and of the Holder, on
the other hand, shall be determined by reference to, among other things, whether
the untrue or alleged untrue statement of a material fact or the omission or
alleged omission to state a material fact relates to information supplied by the
Issuers or such Guarantor, on the one hand, or by the Holder, on the other hand,
and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission. The amount paid or
payable by a party as a result of the losses, claims, damages, liabilities and
judgments referred to above shall be deemed to include, subject to the
limitations set forth in Section 8(c) hereof, any legal or other fees or
expenses reasonably incurred by such party in connection with investigating or
defending any action or claim.

 

18



--------------------------------------------------------------------------------

The Issuers, the Guarantors and each Holder agree that it would not be just and
equitable if contribution pursuant to this Section 8(d) were determined by pro
rata allocation (even if the Holders were treated as one entity for such
purpose) or by any other method of allocation that does not take account of the
equitable considerations referred to in the immediately preceding paragraph. The
amount paid or payable by an indemnified party as a result of the losses,
claims, damages, liabilities or judgments referred to in the immediately
preceding paragraph shall be deemed to include, subject to the limitations set
forth above, any legal or other expenses reasonably incurred by such indemnified
party in connection with investigating or defending any matter, including any
action that could have given rise to such losses, claims, damages, liabilities
or judgments. Notwithstanding the provisions of this Section 8, no Holder, its
directors, its officers or any Person, if any, who controls such Holder shall be
required to contribute, in the aggregate, any amount in excess of the amount by
which the total amount received by such Holder with respect to the sale of
Transfer Restricted Securities pursuant to a Registration Statement exceeds the
sum of: (i) the amount paid by such Holder for such Transfer Restricted
Securities plus (ii) the amount of any damages that such Holder has otherwise
paid or become liable to pay by reason of any untrue or alleged untrue statement
or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Act) shall be
entitled to contribution from any person who was not guilty of such fraudulent
misrepresentation. The Holders’ obligations to contribute pursuant to this
Section 8(d) are several in proportion to the respective principal amount of
Transfer Restricted Securities held by each Holder hereunder and not joint.

SECTION 9. RULE 144A AND RULE 144

Each of the Issuers and the Guarantors agrees with each Holder, for so long as
any Transfer Restricted Securities remain outstanding and during any period in
which the Partnership (i) is not subject to Section 13 or 15(d) of the Exchange
Act, to make available, upon request of any Holder, to such Holder or beneficial
owner of Transfer Restricted Securities in connection with any sale thereof and
any prospective purchaser of such Transfer Restricted Securities designated by
such Holder or beneficial owner, the information required by Rule 144A(d)(4)
under the Act in order to permit resales of such Transfer Restricted Securities
pursuant to Rule 144A under the Act, and (ii) is subject to Section 13 or 15(d)
of the Exchange Act, to make all filings required thereby in a timely manner in
order to permit resales of such Transfer Restricted Securities pursuant to Rule
144.

SECTION 10. MISCELLANEOUS

(a) Remedies. The Issuers and the Guarantors acknowledge and agree that any
failure by the Issuers and/or the Guarantors to comply with their respective
obligations under Sections 3 and 4 hereof may result in material irreparable
injury to the Dealer-Manager or the Holders for which there is no adequate
remedy at law, that it will not be possible to measure damages for such injuries
precisely and that, in the event of any such failure, the Dealer-Manager or any
Holder may obtain such relief as may be required to specifically enforce the
Issuers’ and the Guarantors’ obligations under Sections 3 and 4 hereof. The
Issuers and the Guarantors further agree to waive the defense in any action for
specific performance that a remedy at law would be adequate.

 

19



--------------------------------------------------------------------------------

(b) Free Writing Prospectus. The Issuers represent, warrant and covenant that
they (including their agents and representatives) will not prepare, make, use,
authorize, approve or refer to any “written communication” (as defined in Rule
405 under the Securities Act) in connection with the issuance and sale of the
Initial Notes and the Exchange Notes, other than (i) any communication pursuant
to Rule 134, Rule 135 or Rule 135c under the Securities Act, (ii) any document
constituting an offer to sell or solicitation of an offer to buy the Initial
Notes or the Exchange Notes that falls within the exception from the definition
of prospectus in Section 2(a)(10)(a) of the Securities Act, or (iii) a
prospectus satisfying the requirements of section 10(a) of the Securities Act or
of Rule 430, Rule 430A, Rule 430B, Rule 430C or Rule 431 under the Securities
Act.

(c) No Inconsistent Agreements. The Issuers and the Guarantors will not, on or
after the date of this Agreement, enter into any agreement with respect to their
securities that is inconsistent with the rights granted to the Holders in this
Agreement or otherwise conflicts with the provisions hereof. The Issuers and the
Guarantors have not previously entered into, nor are currently a party to, any
agreement granting any registration rights with respect to their securities to
any Person that would require such securities to be included in any Registration
Statement filed hereunder. The rights granted to the Holders hereunder do not in
any way conflict with and are not inconsistent with the rights granted to the
holders of the Issuers’ and the Guarantors’ securities under any agreement in
effect on the date hereof.

(d) Amendments and Waivers. The provisions of this Agreement may not be amended,
modified or supplemented, and waivers or consents to or departures from the
provisions hereof may not be given unless (i) in the case of Section 5 hereof
and this Section 10(d)(i), the Issuers have obtained the written consent of
Holders of all outstanding Transfer Restricted Securities, and (ii) in the case
of all other provisions hereof, the Issuers have obtained the written consent of
Holders of a majority of the outstanding principal amount of Transfer Restricted
Securities (excluding Transfer Restricted Securities held by the Issuers or
their Affiliates). Notwithstanding the foregoing, a waiver or consent to
departure from the provisions hereof that relates exclusively to the rights of
Holders whose Transfer Restricted Securities are being tendered pursuant to the
Exchange Offer, and that does not affect directly or indirectly the rights of
other Holders whose Transfer Restricted Securities are not being tendered
pursuant to such Exchange Offer, may be given by the Holders of a majority of
the outstanding principal amount of Transfer Restricted Securities subject to
such Exchange Offer.

(e) Additional Guarantors. The Partnership shall cause any of its Restricted
Subsidiaries (as defined in the Indenture) that becomes, prior to the
consummation of the Exchange Offer, a Guarantor in accordance with the terms and
provisions of the Indenture to become a party to this Agreement as a Guarantor.

(f) Third Party Beneficiary. The Holders shall be third party beneficiaries to
the agreements made hereunder between the Issuers and the Guarantors, on the one
hand, and the Dealer-Manager, on the other hand, and shall have the right to
enforce such agreements directly to the extent they may deem such enforcement
necessary or advisable to protect their rights or the rights of Holders
hereunder.

 

20



--------------------------------------------------------------------------------

(g) Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand delivery, mail, facsimile or
electronic transmission:

(i) if to a Holder, at the address set forth on the records of the Registrar
under the Indenture, with a copy to the Registrar under the Indenture; and

(ii) if to the Issuers or any Guarantor:

Regency Energy Partners LP

2001 Bryan Street, Suite 3700

Dallas, Texas 75201

Attention: Chief Financial Officer

Telephone: (214) 750-1749

All such notices and communications shall be deemed to have been duly given: at
the time delivered by hand, if personally delivered; five (5) Business Days
after being deposited in the mail, postage prepaid, if mailed; when receipt
acknowledged, if telecopied; and on the next Business Day, if timely delivered
to an air courier guaranteeing overnight delivery.

Copies of all such notices, demands or other communications shall be
concurrently delivered by the Person giving the same to the Trustee at the
address specified in the Indenture.

(h) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and assigns of each of the parties, including
without limitation and without the need for an express assignment, subsequent
Holders; provided that nothing herein shall be deemed to permit any assignment,
transfer or other disposition of Transfer Restricted Securities in violation of
the terms hereof or of the Dealer-Manager Agreement or the Indenture. If any
transferee of any Holder shall acquire Transfer Restricted Securities in any
manner, whether by operation of law or otherwise, such Transfer Restricted
Securities shall be held subject to all of the terms of this Agreement, and by
taking and holding such Transfer Restricted Securities such Person shall be
conclusively deemed to have agreed to be bound by and to perform all of the
terms and provisions of this Agreement, including the restrictions on resale set
forth in this Agreement and, if applicable, the Dealer-Manager Agreement or the
Indenture, and such Person shall be entitled to receive the benefits hereof.

(i) Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

(j) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

(k) Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE
CONFLICT OF LAW RULES THEREOF.

 

21



--------------------------------------------------------------------------------

(l) Severability. In the event that any one or more of the provisions contained
herein, or the application thereof in any circumstance, is held invalid, illegal
or unenforceable, the validity, legality and enforceability of any such
provision in every other respect and of the remaining provisions contained
herein shall not be affected or impaired thereby.

(m) Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein
with respect to the registration rights granted with respect to the Transfer
Restricted Securities. This Agreement supersedes all prior agreements and
understandings between the parties with respect to such subject matter.

(Signature Pages Follow.)

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

REGENCY ENERGY PARTNERS LP By:   Regency GP LP, its general partner By:  
Regency GP LLC, its general partner By:  

/s/ Thomas E. Long

Name:   Thomas E. Long Title:   Executive Vice President and Chief   Financial
Officer REGENCY ENERGY FINANCE CORP. By:  

/s/ Thomas E. Long

Name:   Thomas E. Long Title:   Vice President

Signature Page – Registration Rights Agreement



--------------------------------------------------------------------------------

GUARANTORS: REGENCY OLP GP LLC By:  

/s/ Thomas E. Long

Name:   Thomas E. Long Title:   Vice President REGENCY GAS SERVICES LP By:  
Regency OLP GP LLC, its general partner By:  

/s/ Thomas E. Long

Name:   Thomas E. Long Title:   Vice President

Signature Page – Registration Rights Agreement



--------------------------------------------------------------------------------

CDM RESOURCE MANAGEMENT LLC CONNECT GAS PIPELINE, LLC FRONTSTREET HUGOTON LLC
GULF STATES TRANSMISSION LLC PENN VIRGINIA OPERATING CO., LLC PVR MIDSTREAM JV
HOLDINGS LLC REGAL MIDSTREAM LLC REGENCY FIELD SERVICES LLC REGENCY GAS UTILITY
LLC REGENCY HAYNESVILLE INTRASTATE

GAS LLC

REGENCY HYDROCARBONS LLC REGENCY LAVERNE LLC REGENCY LIQUIDS PIPELINE LLC
REGENCY MARCELLUS GAS GATHERING

LLC

REGENCY MIDCONTINENT EXPRESS LLC REGENCY MIDSTREAM LLC REGENCY NEPA GAS
GATHERING LLC REGENCY PIPELINE LLC REGENCY RANCH JV LLC REGENCY TEXAS PIPELINE
LLC REGENCY UTICA GAS GATHERING LLC RGP MARKETING LLC RGU WEST LLC RHEP CRUDE
LLC WGP-KHC, LLC

 

By:   FrontStreet Hugoton LLC, its sole member By:   Regency Gas Services LP,
its sole member By:   Regency OLP GP LLC, its general partner By:  

/s/ Thomas E. Long

Name:   Thomas E. Long Title:   Vice President

Signature Page – Registration Rights Agreement



--------------------------------------------------------------------------------

PUEBLO HOLDINGS, INC. PUEBLO MIDSTREAM GAS CORPORATION RGP WESTEX GATHERING INC.
WEST TEXAS GATHERING COMPANY By:  

/s/ Thomas E. Long

Name:   Thomas E. Long Title:   Vice President

Signature Page – Registration Rights Agreement



--------------------------------------------------------------------------------

DULCET ACQUISITION LLC FIELDCREST RESOURCES LLC K RAIL LLC KANAWHA RAIL LLC LJL,
LLC LOADOUT LLC SUNCREST RESOURCES LLC TONEY FORK LLC By:   Penn Virginia
Operating Co., LLC, their sole member By:   Regency Gas Services LP, its sole
member By:   Regency OLP GP LLC, its general partner By:  

/s/ Thomas E. Long

Name:   Thomas E. Long Title:   Vice President

Signature Page – Registration Rights Agreement



--------------------------------------------------------------------------------

BARCLAYS CAPITAL INC. By  

/s/ Kevin Crealese

Name:   Kevin Crealese Title:   Managing Director

Signature Page – Registration Rights Agreement



--------------------------------------------------------------------------------

SCHEDULE I

Guarantors

Delaware Corporate Guarantors:

Pueblo Holdings, Inc.

West Texas Gathering Company

Delaware LLC Guarantors:

CDM Resource Management LLC

FrontStreet Hugoton LLC

Regal Midstream LLC

Regency Field Services LLC

Regency Gas Utility LLC

Regency Haynesville Intrastate Gas LLC

Regency Liquids Pipeline LLC

Regency Midcontinent Express LLC

Regency Midstream LLC

Regency OLP GP LLC

Regency Pipeline LLC

Regency Ranch JV LLC

Regency Texas Pipeline LLC

WGP-KHC, LLC

Regency Utica Gas Gathering, LLC

Regency Marcellus Gas Gathering, LLC

Penn Virginia Operating Co., LLC

Dulcet Acquisition LLC

Fieldcrest Resources LLC

K Rail LLC

Loadout LLC

Suncrest Resources LLC

Toney Fork LLC

Connect Gas Pipeline LLC

Delaware LP Guarantor:

Regency Gas Services LP

Texas Corporate Guarantors:

Pueblo Midstream Gas Corporation

RGP Westex Gathering Inc.

 

Schedule I-1



--------------------------------------------------------------------------------

Texas Limited Liability Company Guarantors:

RGP Marketing LLC

RGU West LLC

RHEP Crude LLC

Regency NEPA Gas Gathering LLC

Louisiana Limited Liability Company Guarantor:

Gulf States Transmission LLC

Oklahoma Limited Liability Company Guarantors:

Regency Hydrocarbons LLC

Regency Laverne LLC

Virginia Limited Liability Company Guarantor:

Kanawha Rail LLC

West Virginia Limited Liability Company Guarantor:

LJL, LLC

PVR Guarantors:

PVR Midstream JV Holdings LLC, a Delaware limited liability company

Connect Gas Pipeline LLC, a Delaware limited liability company

Regency Hydrocarbons LLC, an Oklahoma limited liability company

Regency Laverne LLC, an Oklahoma limited liability company

Regency Pipeline LLC, a Delaware limited liability company

Regency Utica Gas Gathering LLC, a Delaware limited liability company

Regency Marcellus Gas Gathering LLC, a Delaware limited liability company

Regency NEPA Gas Gathering LLC, a Texas limited liability company

Penn Virginia Operating Co., LLC, a Delaware limited liability company

Dulcet Acquisition LLC, a Delaware limited liability company

Fieldcrest Resources LLC, a Delaware limited liability company

K Rail LLC, a Delaware limited liability company

Kanawha Rail LLC, a Virginia limited liability company

LJL, LLC, a West Virginia limited liability company

Loadout LLC, a Delaware limited liability company

Suncrest Resources LLC, a Delaware limited liability company

Toney Fork LLC, a Delaware limited liability company

 

Schedule I-2